Citation Nr: 1141955	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  05-37 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, other than posttraumatic stress disorder (PTSD) 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel





INTRODUCTION

The Veteran had active military service from November 1966 to October 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2004 rating decision. 

In April 2009, the Board denied the Veteran's claim of entitlement to service connection for PTSD.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court), and the Court in a January 2011 memorandum decision found that the Board had erred in failing to address Clemons v. Shinseki, 23 Vet. App. 1 (2009) (issued a week after the undersigned reviewed the March 2009 decision), in that the Board had adjudicated the Veteran's claim as strictly one for service connection for PTSD, without addressing the possible relation to service of any other psychiatric disabilities which were raised by the record.  

Specifically, the Court noted that evidence included diagnoses of depression and dysthymic disorder; and the reported symptoms included visual and audio hallucinations, which the Court noted were symptoms of schizophrenia.  As such, the Court remanded the Veteran's claim to the Board for consideration of whether service connection was warranted for an acquired psychiatric disability, other than PTSD.  

However, the Court also concluded that the Board had fully adjudicated the Veteran's claim for PTSD, and found that the Veteran had not established that PTSD was warranted.  Thus, the Court affirmed the Board's determination as to PTSD, denying the Veteran's claim that to do so would eviscerate any remaining claim.  As such, the issue of PTSD is no longer before the Board and it will therefore not be discussed. 

The issue now on appeal before the Board has been recaptioned above to account for the holding and directives of the memorandum decision.
 
The Board's decision denying service connection for PTSD was affirmed by the Court, which terminated the Board's jurisdiction over such a claim.  However, in October 2011, the Veteran's representative requested that the issue of service connection for PTSD be referred to the RO for consideration of the revised regulations for PTSD, in light of the statement that the Veteran submitted in September 2011.  As such, the issue of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for PTSD appears to have has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
 

FINDING OF FACT

The evidence does not relate an acquired psychiatric disability, other than PTSD, to the Veteran's time in service.


CONCLUSION OF LAW

Criteria for service connection for an acquired psychiatric disability, other than PTSD, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

As reported in the introduction, the Veteran's claim has been revised as one for entitlement to service connection for an acquired psychiatric disability, other than PTSD.  However, the evidence of record simply does not support a finding that the Veteran has an acquired psychiatric disability, other than PTSD, as a result of his time in service.  In fact, the only suggestion of such a possibility was provided in the Court's memorandum decision; as neither the Veteran, nor his representative, have actually supplied any evidence or argument to suggest such a relationship. 
 
The Veteran's service treatment records do not show that the Veteran voiced any psychiatric complaints in service, or that he sought or received any psychiatric treatment during service.  Moreover, at his separation physical in August 1968, the Veteran's psychiatric condition was clinically evaluated as normal; and the Veteran specifically denied any nervous trouble of any kind, any depression, any nightmares or any frequent trouble sleeping on a medical history survey completed in conjunction with his separation physical, providing factual evidence against his own claim. 

Following service, there is no evidence that the Veteran had any psychiatric problems for a number of years.  In fact, the first post-service records showing any psychiatric impairment/treatment do not appear until approximately 2000, more  than 30 years after the Veteran separated from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim) 

Moreover, while the Veteran did not seek service connection for a psychiatric disability for a number of years after service, he did file a claim for VA dental benefits in June 1969, indicating that he had some knowledge of the VA benefits system.  The Veteran also inquired about VA services for dependents in 1975; and he filed for VA disability benefits in January 1997, seeking service connection for four different disabilities.  However, even then he made no mention of any psychiatric problems; and, in fact, at a March 1997 VA general medical examination, provided in conjunction with that claim for benefits, the Veteran was found to have no psychiatric or personality problems, providing more evidence against this claim.

As such, the evidence shows that the Veteran was familiar with the VA system, but that he did not actually file for any psychiatric problems for several decades after service, while filing for other medical problems.  The Veteran was also found not to have any psychiatric problems in 1997.  These facts weigh strongly against a finding that the Veteran has experienced psychiatric problems since his time in service.
The first post-service evidence of psychiatric problems is not of record until in February 2000, more than 30 years after the Veteran separated from service, when the Veteran was afforded psychiatric treatment while an inmate at a correctional facility.  At that time, he complained of a 30-year history of drug abuse, stated that he had been incarcerated on drug-related charges, and he indicated that he was interested in alternative sentencing. 

In January 2001, the Veteran was noted to have be dealing drugs and manufacturing methamphetamine for 20 years.  He was awaiting sentencing.  The Veteran reported experiencing Vietnam related nightmares and flashbacks.  The Veteran was diagnosed with PTSD and with methamphetamine dependence; no other Axis I diagnoses were listed.

Subsequently dated VA and non-VA reports contain diagnoses/notations of PTSD, depression, dysthymia, and a personality disorder.  For example, in March 2003, the Veteran filed his first claim seeking service connection for a psychiatric disability, claiming that he had PTSD, paranoia, and depression.  The Veteran provided no additional details, and he also failed to even complete the stressor statement that was sent to him.

In August 2003, the Veteran was evaluated by a doctor with California Department of Corrections.  The Veteran reported hearing voices of some of his buddies in Vietnam, and he reported having chronic nightmares about being back in Vietnam.  The doctor diagnosed the Veteran with PTSD, with dysthymia, and with a personality disorder.  In September 2003, the doctor wrote a statement indicating that the Veteran was being treated for PTSD.  In October 2003, the Veteran stated that he had been hearing voices and seeing things for years, and had been self medicating.  He stated that he has had voices/companions since he left Vietnam.  In July 2004, the doctor with California Department of Corrections indicated that the Veteran was being treated for PTSD with dysthymia.  The doctor added that the PTSD appeared to be Vietnam related.

In the memorandum decision, the Court suggested that hallucinations could be "indicative" of schizophrenia.  However, the fact remains that the Veteran has not been diagnosed with schizophrenia, despite the fact that he has mentioned the hallucinations at mental health examinations.  As such, the Board finds that the Veteran has not been shown to have schizophrenia.

Simply stated, the Board cannot grant service connection for schizophrenia if the Veteran has simply an "indication" of schizophrenia, beyond the fact that this problem, assuming it even exist, has no connection to service.

Beyond the above, it is unclear if this issue is even actually being raised by the record.  In this regard, the question becomes under what circumstances, if any, can the Board or RO adjudicate the claim of service connection for PTSD without adjudicating the claim of service connection for an acquired psychiatric disability other than PTSD as with any PTSD claim there must be symptoms (if there were no symptoms, there would be rationally no starting point for the Veteran to even file a claim for PTSD) and those symptoms (depression, anxiety, etc.) could be considered a separate diagnosis under some loose interpretation of what is a "disability", begging the question of whether it is at all practically possible to adjudicate the claim of service connection for PTSD without adjudicating the claim of service connection for an acquired psychiatric disability other than PTSD.  The implication of such a decision are acute in the adjudication of Veterans Law as it would suggest that under Clemons VA should, as a matter of policy, adjudicate the claim of service connection for an acquired psychiatric disability other than PTSD in all cases when the veteran files a claim for PTSD.  It would be of great assistance to the Board if the Court could address the issue of under what circumstance, if any, the VA can adjudicate the claim of service connection for PTSD without addressing the claim of service connection for an acquired psychiatric disability.  It would appear that if the Board cannot adjudicate the claim service connection for PTSD without adjudicating the claim of service connection for an acquired psychiatric disability in this case, there is no realistic time in which the two issues can be adjudicated separately.  Illumination of this point of law would be of great assistance.
 
In any event, in November 2005, the Veteran filed his substantive appeal, asserting that he had PTSD, with symptoms such as survivor's guilt.  He reported having experienced nightmares and having heard voices for the past 20 years.

In July 2006 and August 2006 VA treatment records, the Veteran was noted to have depression/PTSD; however, it is unclear whether depression was thought to be a distinct psychiatric disability, or whether it was a symptom of PTSD.  Regardless, there was no suggestion in any of these treatment records that the Veteran had depression as a result of his military service.

As described, the evidence does include diagnoses such as depression and dysthymia.  However, no doctor has related any of these diagnoses to the Veteran's time in service.  In fact, many of these diagnoses appear to have been associated with the predominant diagnosis of PTSD, and to that extent, it is unclear whether the Veteran even has a psychiatric diagnosis other than PTSD.  Furthermore, the fact remains that none of these diagnosed psychiatric disabilities, to the extent they are separate, were diagnosed for more than 30 years after the Veteran separated from service (at which time he was found to be psychiatrically normal), and an intervening medical record actually concluded that the Veteran was psychiatrically normal in 1997.  As such, the medical evidence of record does not support the conclusion that the Veteran has an acquired psychiatric disability, other than PTSD, as a result of his time in service, and provides highly probative evidence against such a finding.

Not only does the medical evidence of record fail to make such a suggestion, but neither the Veteran nor his representative has made such an assertion either.  The Veteran's statements have been focused solely on service connecting PTSD.  He has advanced no argument that an acquired psychiatric disability, other than PTSD, is related to service.  The Court did specifically inform the Veteran in the memorandum decision that he was free to supplement the record with evidence or argument on this point, but the Veteran's only statement submitted since the memorandum decision addresses predominantly events in Vietnam and does not assert that his psychiatric symptoms have resulted in a current psychiatric disability other than PTSD.

Additionally, while the Veteran's representative submitted a brief in October 2011, the focus of the brief was not on the relation of a psychiatric disability, other than PTSD, to the Veteran's military service.  Rather, the representative predominantly argued that a claim for service connection for PTSD should be referred to the RO.  The affirmance of the Board's decision on the PTSD issue makes such argument void.

The aforementioned evidence does not show the presence of any psychiatric problems during service, the Veteran was found to be psychiatrically normal in 1997, and only when he was faced with incarceration in approximately 2000 was the Veteran actually diagnosed with psychiatric impairment.  The focus of the vast majority of the Veteran's psychiatric treatment has been on PTSD, and while other psychiatric diagnoses/symptoms have been mentioned (such as depression and dysthymia), there has not been any suggestion that the Veteran has a psychiatric disability that is clinically distinct from PTSD that is related to his military service. 

As such, the criteria for service connection for an acquired psychiatric disability, to include PTSD have not been met, and the Veteran's claim is denied.

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letters dated in May 2003 and April 2008, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The April 2008 letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to content. 

The Board finds that any defect concerning the timing of the notice requirement was harmless error.  Although the notice provided to the Veteran was not given prior to the first adjudication of the claim, the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and ample time to respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Veteran's claim was readjudicated following completion of the notice requirements.

While these letters referenced only PTSD, and did not specifically reference an acquired psychiatric disability, other than PTSD, the Board finds that the Veteran has not argued that any prejudice has resulted from this action.  Moreover, it was the Veteran (through his representative) who specifically argued the applicability of Clemons to this case, implying that the Veteran has actual knowledge about his claim.  Moreover, the memorandum decision itself actually explained to the Veteran that he could and should supplement the record with additional evidence about the current claim, but the Veteran generally declined to do so (the only exception being a statement discussing events in Vietnam).  Therefore, the Board is satisfied that no additional notice is necessary.  All pertinent regulations have all be cited in pervious documents sent to the Veteran by the VA.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and personnel records were obtained, as were VA treatment records and records from the California Department of Corrections.  Moreover, the Veteran has not identified any relevant treatment records that have not yet been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

While no VA examination was specifically provided in this case, as discussed, there is no suggestion, outside of the memorandum decision, that the Veteran has a psychiatric disability, other than PTSD, as a result of his military service.  The Veteran has not made such an allegation, despite the fact that the memorandum decision specifically stated that the Veteran was free to submit additional evidence and/or argument in support of his additional claims for psychiatric conditions.  To this end, the Veteran did submit a letter in September 2011, but the focus of the letter was on primarily events in Vietnam.  The only other evidence that has been submitted since the memorandum decision was issued was a brief by the Veteran's representative.  However, this brief presented no argument with regard to the issue of entitlement to service connection for an acquired psychiatric disability, other than PTSD; rather, the brief only requested that the issue of service connection for PTSD be referred. 

Furthermore, at best, while diagnoses of depression and dysthymia appear in the Veteran's claims file, no medical professional has suggested that either is related to the Veteran's time in service.  As such, the duty to obtain an examination has not been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The post-service treatment records provide evidence against this claim.  In fact, it can be found that no part of the four part test in McLendon is met in this case (no disability [other than PTSD, which is not at issue], no injury in service, no indication of a connection between the injury and current disability, and the evidence of record makes a full adjudication of this case now possible).

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 
ORDER

Service connection for an acquired psychiatric disability, other than PTSD, is denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


